

Exhibit 10.1




March 4, 2008


Donna P. Alderman, 
138 Parkview Road
Pound Ridge NY 10576


 
Re: Separation Agreement
 
Dear Donna:
 
This letter sets forth the substance of the separation agreement (the
“Agreement”) which ICO Global Communications (Holdings) Limited (together with
its affiliates, the “Company”) is offering to you to aid in your employment
transition.
 
1. Separation. Your last day of work with the Company and your employment
termination date will be March 31, 2008 (the “Separation Date”).
 
2. Accrued Salary and Vacation. On the next regular payroll date for the period
preceding the Separation Date, the Company will pay you all accrued salary and
all accrued and unused vacation earned through the Separation Date, subject to
standard payroll deductions and withholdings. You will receive these payments
regardless of whether or not you sign this Agreement.
 
3. Consulting Agreement. If you execute this Agreement and do not revoke it, and
execute the Consulting Agreement attached hereto as Exhibit A (“Consulting
Agreement”), then following the “Effective Date” (as defined below) the Company
will cause ICO Satellite Services G.P. to execute the Consulting Agreement
pursuant to which you will be eligible to provide consulting services to ICO
Satellite Services G.P. following the Separation Date. The consulting
relationship will be in lieu of any severance payment you would otherwise be
entitled to under your Letter Agreement dated April 19, 2006, which is hereby
terminated in all respects.
 
4. Benefit Plans. If you are currently participating in the Company’s group
health insurance plans, to the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. The
Company contribution to your 401(k) Plan and any contributions by you will end
with your paycheck for the February pay period. You will receive information by
mail concerning 401(k) plan rollover procedures. All participation to any other
Company plans will also cease as of the Separation Date.


--------------------------------------------------------------------------------



5. Stock Options. Vesting of awards granted to you under the Company’s stock
plan for your service as an employee (“Awards”) will cease as of the Separation
Date, unless you and the Company execute the Consulting Agreement, in which case
vesting of the Awards shall continue pursuant to the terms of the Consulting
Agreement. Your option for 150,000 shares granted on November 14, 2005 for your
service as a Director shall continue pursuant to its terms for so long as you
remain a Director of the Company.
 
6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, except for that provided under
the Consulting Agreement.
 
7. Expense Reimbursements. You agree that, within fifteen (15) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for reasonable business expenses pursuant to its regular business practice.
 
8. Return of Company Property. Unless you and the Company execute the Consulting
Agreement, you agree to return to the Company by the Separation Date all Company
documents (and all copies thereof) and other Company property that you have had
in your possession at any time, including, but not limited to, Company files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).
 
9. Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under your ICO
Employee Intellectual Property Agreement not to use or disclose any confidential
or proprietary information of the Company and to refrain from certain
solicitation and competitive activities.
 
10. Nondisparagement. You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you may respond accurately and fully to
any question, inquiry or request for information when required by legal process.
 
11. Release. In exchange for the Company’s agreement to enter into the
Consulting Agreement, to which you would not otherwise be entitled, and except
as otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, both known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
your employment with the Company or the termination of that employment,
including but not limited to any claims relating to severance or any other
benefit provided under the employment letter between you and the Company dated
April 19, 2006; claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interests in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, or any other form
of compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law. The claims and causes of action you
are releasing and waiving in this Agreement include, but are not limited to, any
and all claims and causes of action that the Company, its parents and
subsidiaries, and its and their respective officers, directors, agents,
servants, employees, attorneys, shareholders, successors, assigns or affiliates:


--------------------------------------------------------------------------------




 
•
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing; has discriminated against you on the
basis of age, race, color, sex (including sexual harassment), national origin,
ancestry, disability, religion, sexual orientation, marital status, parental
status, source of income, entitlement to benefits, any union activities or other
protected category in violation of any local, state or federal law,
constitution, ordinance, or regulation, including but not limited to: the Age
Discrimination in Employment Act, as amended (the “ADEA”); Title VII of the
Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended; the Equal
Pay Act; the Americans With Disabilities Act; the Family and Medical Leave Act;
the Virginia Human Rights Act; the Virginians with Disabilities Act; the New
York State Human Rights Law; and the New York City Human Rights Law.

 

 
•
the Employee Retirement Income Security Act; Section 510; and the National Labor
Relations Act;

 

 
•
has violated any statute, public policy or common law (including but not limited
to claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).

 
Notwithstanding the foregoing, you are not releasing any right of
indemnification you may have for any liabilities arising from your actions
within the course and scope of your employment with the Company or within the
course and scope of your role as a member of the Board of Directors and/or
officer of the Company.  Also excluded from this Agreement are any claims which
cannot be waived by law. You are waiving, however, your right to any monetary
recovery should any governmental agency or entity, such as the EEOC or the DOL,
pursue any claims on your behalf. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA, as
amended.


--------------------------------------------------------------------------------



You also acknowledge that (i) the consideration given to you in exchange for the
waiver and release in this Agreement is in addition to anything of value to
which you were already entitled, and (ii) that you have been paid for all time
worked, have received all the leave, leaves of absence and leave benefits and
protections for which you are eligible, and have not suffered any on-the-job
injury for which you have not already filed a claim. You further acknowledge
that you have been advised by this writing that: (a) your waiver and release do
not apply to any rights or claims that may arise after the execution date of
this Agreement; (b) you have been advised hereby that you have the right to
consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier and if you do you will sign the
Consideration Period waiver attached as Exhibit B); (d) you have seven (7) days
following your execution of this Agreement to revoke the Agreement; and (e) this
Agreement shall not be effective until the date upon which the revocation period
has expired unexercised (the “Effective Date”), which shall be the eighth day
after this Agreement is executed by you.
 
12. No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.
 
13. Breach. You agree that upon any material breach of this Agreement you will
forfeit all amounts paid or owing to you under this Agreement. Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of paragraphs 8, 9, 10, and 14 of this Agreement and
further agree that any threatened or actual violation or breach of those
paragraphs of this Agreement will constitute immediate and irreparable injury to
the Company. You therefore agree that any such breach of this Agreement is a
material breach of this Agreement, and, in addition to any and all other damages
and remedies available to the Company upon your breach of this Agreement, the
Company shall be entitled to an injunction to prevent you from violating or
breaching this Agreement. You agree that if the Company is successful in whole
or part in any legal or equitable action against you under this Agreement, you
agree to pay all of the costs, including reasonable attorney’s fees, incurred by
the Company in enforcing the terms of this Agreement.
 
14. Arbitration. Any dispute arising under or related to this Agreement shall be
resolved by binding arbitration under the Commercial Arbitration Rules and
administration of the American Arbitration Association (“AAA”) before one (1)
arbitrator jointly selected by the parties or, if the parties are unable to
agree, appointed under the AAA rules. Such arbitration shall take place in
Washington, DC or Reston, VA, unless otherwise agreed in writing. The
arbitration award shall be final and binding upon the parties and judgment may
be entered upon the application of either party by the court having the
jurisdiction. Each party shall bear the cost of preparing and presenting its
case, and the cost of the arbitration (including fees and expenses of the
arbitrators) shall be shared equally by the parties unless the award otherwise
provides.


--------------------------------------------------------------------------------



15. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of New York as applied to contracts made
and to be performed entirely within New York, without regard to choice of law
principles.
 
If this Agreement is acceptable to you, please sign below and return the
original to me.
 
I wish you good luck in your future endeavors.
 
Sincerely,
 
ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED
 
 
By:/s/ J. Timothy Bryan
J. Timothy Bryan
Chief Executive Officer
 
AGREED TO AND ACCEPTED:
 
 
/s/ Donna P. Alderman
Donna P. Alderman


--------------------------------------------------------------------------------



EXHIBIT A TO SEPARATION AGREEMENT


CONSULTING AGREEMENT


This Agreement is made and entered into effective as of April 1, 2008
(“Effective Date”), by and between ICO Satellite Services G.P., of 11700 Plaza
America Drive, Suite 1010, Reston VA 20190, USA (together with its affiliates,
“ICO”) and Donna P. Alderman, 138 Parkview Road, Pound Ridge NY
10576 ("Consultant").


In consideration of the mutual covenants set forth below, the parties hereby
agree as follows:


1. Engagement of Services and Statement of Work
 
Pursuant to the provisions of this Agreement, Consultant is hereby retained by
ICO to perform services for ICO. Consultant shall provide the services set forth
in Appendix 1, Statement of Work and Procedures (“Statement of Work”), and
others services reasonably requested by ICO’s Chief Executive Officer (“CEO”)
(“Services”). A Statement of Work can only be amended in a writing signed by the
parties. Consultant shall follow the procedures in the Statement of Work in
performing all Services. Consultant shall not perform any services other than
Services and shall communicate with third parties only as reasonably necessary
to perform the Services.


2. Contact and Key Personnel


Consultant’s contact person at ICO shall be ICO’s CEO. Consultant may not retain
third parties to carry out any of its obligations hereunder unless Consultant
obtains ICO’s prior written consent, which shall be determined in ICO’s sole
discretion.


3. Compensation


In consideration for Consultant’s performance of the Services, ICO agrees to
compensate Consultant as follows:


(a) ICO shall pay Consultant $45,953 per month Consultant agrees that she will
work on ICO matters largely on a full-time basis. Travel time, as requested
and/or approved in advance by ICO, shall be included in such time.


(b) Consultant shall continue to vest in her stock options and restricted stock
(“Awards”) pursuant to the terms of those Awards as long as she remains a
service provider under this Agreement (except for the option for 150,000 shares
granted on November 14, 2005 for Consultant’s service as a Director, which grant
shall continue pursuant to its terms for so long as Consultant remains a
Director of the Company).


(c) In completing the consulting services, Consultant agrees to provide her own
equipment, tools and other materials at her own expense; however, ICO shall
reimburse Consultant for reasonable telecommunications and travel expenses
incurred by the Consultant in the course of performing services under this
Agreement; provided, however, that ICO shall not be obligated hereunder unless
(i) ICO has agreed in advance to reimburse such costs and, (ii) Consultant
provides ICO with appropriate receipts or other relevant documentation for all
such costs as part of any submission for reimbursement in accordance with ICO’s
standard policies.



--------------------------------------------------------------------------------



4. Billing and Payments


Consultant will submit invoices by e-mail to ICO monthly for the Services for
the previous month. Payment for the Services is due and payable within fifteen
(15) days of ICO’s receipt of an invoice. Payment will be by check drawn against
a US bank account. Late payments beyond this fifteen (15) day period will be
subject to a monthly finance charge of 1% of the amount outstanding.


5. Independent Contractor


(a) Consultant acknowledges and agrees that she is an independent contractor and
that neither she nor any of her employees or sub-contractors (if any) is
entitled to participate in any of ICO's benefit plans, including, without
limitation: vacation, disability, life insurance, attendance bonuses,
pre-retirement leave, pension and annuity, 401(k), and accidental death and
dismemberment, health or related benefits.


(b) Consultant represents that: (i) to the extent necessary for Consultant to
perform under this Agreement, she is and will continue to be for the term of
this Agreement in compliance with all applicable federal, state, and local laws,
ordinances, and regulations; (ii) she can enter into this Agreement without
violating any contractual, professional, or other legal obligations she may
have; (iii) ICO shall not be liable for the payment of any salaries, income tax
withholding, social security tax withholding, workers’ compensation insurance or
disability insurance premiums, benefits, or other appearances of direct
employment for Consultant; and (iv) Consultant is solely responsible for, and
will timely file all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
services and receipt of fees under this Agreement.
 
(c) Consultant agrees and warrants, as an independent contractor, to perform the
Services with all reasonable skill, care and diligence on a best efforts basis
in a timely manner, provided that such “best efforts” shall not require
performance to a commercially unreasonable standard.


(d) Consultant is not authorized to represent that she is an agent, employee, or
legal representative of ICO. Consultant is not authorized to make any
representation, contract, or commitment on behalf of ICO or incur any
liabilities or obligations of any kind in the name of or on behalf of ICO.



--------------------------------------------------------------------------------



6. Confidentiality 


Consultant shall keep ICO’s information confidential according to the terms of
the ICO Intellectual Property Agreement between the parties dated April 19,
2006.


7. No Conflict of Interest or Improper Use of Materials


(a) Consultant represents and warrants that she will not use in the performance
of the Services any materials, documents or information for which Consultant
owes a continued duty of confidentiality.


(b) During the term of this Agreement (but in any event through 12/31/08),
unless written permission is given by ICO, Consultant will not accept work,
enter into a contract, or provide services to any third party that provides
products or services which compete with the products or services provided by ICO
nor may Consultant enter into any agreement or perform any services which would
conflict or interfere with the services provided pursuant to or the obligations
under this Agreement. Consultant represents and warrants that she is not working
with any client on any activities or interests that conflict or may conflict
with the interests of ICO. If approached by a potential client, Consultant shall
disclose this information to ICO and agrees to seek ICO’s specific written
agreement to Consultant’s representation of such third party. ICO may withhold
such agreement at its sole discretion.


8. Term and Termination


(a) Unless previously terminated as set forth below, this Agreement shall
terminate on December 31, 2008. The obligations and liabilities of ICO and
Consultant may be terminated as follows: (i) Either party may terminate this
Agreement in the event of a material breach by the other party if such breach
continues uncured for a period of thirty (30) days after written notice of such
breach; and (b) Consultant may terminate this Agreement upon thirty (30) days
written notice to the other part. Upon any such termination, the parties shall
remain subject to Sections 3(a) and (b) hereof through the date such termination
becomes effective, and in addition, ICO shall remain obligated to reimburse
Consultant for expenses incurred pursuant to Section 3(c) through the date of
termination, and shall promptly reimburse Consultant upon being invoiced.


(b) Upon any termination or expiration of this Agreement, Consultant (i) shall
immediately discontinue all use of ICO’s confidential information delivered
under this Agreement; (ii) shall delete any such ICO confidential information
from Consultant’s computer storage or any other media, including, but not
limited to, online and off-line libraries; and (iii) shall return to ICO or, at
ICO’s option, destroy, all copies of such confidential information then in
Consultant’s possession.


(c) The following provisions shall survive despite any termination of this
Agreement: 6, 7, 8, 9, 10, 11, 13, 14, 15 and 16.



--------------------------------------------------------------------------------



9. Assignment


The rights and liabilities of the parties shall bind and inure to the benefit of
their respective successors, heirs, executors and administrators, as the case
may be. Because ICO has specifically contracted for the services of Consultant,
Consultant may not assign or delegate Consultant's obligations under this
Agreement either in whole or in part without the prior written consent of ICO.


10. Governing Law, Severability


This Agreement shall be governed by and construed according to the laws of the
State of New York, USA, excluding its choice of law provisions. If any provision
of this Agreement is found by a court of competent jurisdiction to be
unenforceable, that provision shall be severed and the remainder of this
Agreement shall continue in full force and effect.


11. Arbitration

Any dispute arising under or related to this Agreement shall be resolved by
binding arbitration under the Commercial Arbitration Rules and administration of
the American Arbitration Association (“AAA”) before one (1) arbitrator jointly
selected by the parties or, if the parties are unable to agree, appointed under
the AAA rules. Such arbitration shall take place in Washington, DC or Reston,
VA, unless otherwise agreed in writing. The arbitration award shall be final and
binding upon the parties and judgment may be entered upon the application of
either party by the court having the jurisdiction. Each party shall bear the
cost of preparing and presenting its case, and the cost of the arbitration
(including fees and expenses of the arbitrators) shall be shared equally by the
parties unless the award otherwise provides.
 
12. Notices


Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified in this Agreement or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or, if sent by overnight courier, one (1)
day after the sending, or, if sent by certified or registered mail, three (3)
days after the date of mailing.
 
13. Limitation of Damages 
 
EXCEPT AS PROVIDED IN SECTIONS 6, 14 AND 15, (A) IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. AND (B) EITHER
PARTY’S SOLE LIABILITY TO THE OTHER PARTY, IF ANY, SHALL IN NO EVENT EXCEED THE
FEES PAID BY ICO UNDER THIS AGREEMENT. 


--------------------------------------------------------------------------------


 
14. Indemnification
 
Each party shall indemnify and hold harmless the other party (including for
reasonable attorneys’ fees and costs) from any and all losses, claims, damages
and liability, including reasonable attorneys’ fees and costs, for any
third-party claims arising out of the indemnifying party’s breach of this
Agreement, misconduct or negligence.
 
15. Intellectual Property
 
(a) Consultant hereby irrevocably grants to ICO all right, title and interest in
document, development, work product, know-how, design, processes, invention,
technique, trade secret, or idea, and all intellectual property rights related
thereto, that is created by Consultant, to which Consultant contributes, or
which relates to Consultant’s services provided pursuant to this Agreement (the
“Work Product”), including all copyrights, trademarks and other intellectual
property rights (including but not limited to patent rights) relating thereto.
Consultant agrees that any and all Work Product shall be and remain the property
of ICO. Consultant will immediately disclose to ICO all Work Product. Any
copyrighted works created by Consultant under this Agreement shall be considered
“works for hire.” Consultant agrees to take any steps reasonably necessary to
protect ICO’s rights, including without limitation executing any documents
necessary or desirable for doing so. If Consultant does not execute such
documents within a reasonable time, Consultant hereby irrevocably appoints ICO
as Consultant’s attorney-in-fact for the purpose of executing such documents on
Consultant’s behalf, which appointment is coupled with an interest.
 
(b) Consultant represents and warrants that, to her knowledge, no aspect of the
Services will infringe the intellectual property rights of any third party.
 
16. Complete Understanding; Modification


This Agreement, including all other documents mentioned herein, constitutes the
final, exclusive and complete understanding and agreement of the parties hereto
and supersedes all prior understandings and agreements. Any waiver, modification
or amendment of any provision of this Agreement shall be effective only if in
writing and signed by the parties hereto.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.


ICO Satellite Services G.P.
 
Donna P. Alderman
     
/s/ J. Timothy Bryan
 
/s/ Donna P. Alderman
     
By:   By: ICO Services Limited, a partner
 
By: Donna P. Alderman
         By: ICO North America, Inc., its parent
   
         By: J. Timothy Bryan
   
         Chief Executive Officer
   


--------------------------------------------------------------------------------



APPENDIX 1 TO CONSULTING AGREEMENT


Statement of Work and Procedures



 
1.
Consultant shall, prior to March 31, 2008, present the following information to
the CEO in a written format:

 
a.
An outline of matters discussed, including follow up items, concepts, or
arrangements contemplated with bankers, analysts, companies, or others
concerning ICO.

 

 
2.
Consultant and the CEO shall develop an action plan for continuing discussions
with certain companies, bankers, analysts, or others:

 
a.
Consultant shall not otherwise approach, initiate, or otherwise discuss ICO
activities with outside parties; and

 
b.
Consultant shall provide a written summary of any meeting or telephonic
discussion following any approach by any outside party with respect to ICO.

 

 
3.
Subsequent to the action plan, Consultant shall provide the CEO a written
summary of actions taken with respect to the action plan on a weekly basis:

 
a.
Such written summary will contain meetings attended, telephonic discussions, and
a summary of points discussed, follow up items, concepts, or arrangements
contemplated.

 

 
4.
CEO shall provide Consultant with continuing direction and follow up on all
action plans in a prompt manner.

 

 
5.
Consultant shall travel to Reston, Virginia to meet with the CEO at least once
every month to re-assess the action plan and to present a summary of activities.

 

--------------------------------------------------------------------------------




EXHIBIT B TO SEPARATION AGREEMENT


 
CONSIDERATION PERIOD
 
I, Donna P. Alderman, understand that I have the right to take at least 21 days
to consider whether to sign this Agreement, which I received on ___________ __,
20__. If I elect to sign this Agreement before 21 days have passed, I understand
I am to sign and date below this paragraph to confirm that I knowingly and
voluntarily agree to waive the 21-day consideration period.




AGREED:
 
 
__________________________________________
Employee Signature


__________________________________________
Date



--------------------------------------------------------------------------------


 